 In the Matter of HARRY C. WOLFENDEN, DOING BUSINESS UNDER THESTYLE AND TRADE NAME OF R. WOLFENDEN & SONSandFEDERATION OFDYERS, FINISHERS, PRINTERS & BLEACHERS OF AMERICACase No. C-744.-Decided April 8,1939Dyeing,Bleaching,and Finishing Industry Interference,Restraint,andCoercion:charges of,notsustained-Discrimination:charges of,not sustained-Complaint:dismissed.Mr. Norman F. Edmonds,for the Board.Barnes, Smerdon & Makrauer,byMr. Clarence A. Barnes,ofBoston, Mass., for the respondent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Federation ofDyers, Finishers, Printers & Bleachers of America, herein called theUnion, the National Labor Relations Board, herein called the Board,by A. Howard Myers, Regional Director for the First Region(Boston,Massachusetts), issued its complaint dated May 2, 1938,against Harry C. Wolfenden, doing business under the style and tradename of R. Wolfenden & Sons, Attleboro, Massachusetts, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and accompanying notice of hearing wereduly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent terminated the employment of AntoneP. Vieira on February 1, 1937, and refused to reinstate him there-after for the reason that he joined and assisted the Union.On May6, 1938, the respondent filed an answer to the complaint denying thathis manufacturing activities are interstate in nature and that he hadengaged in the alleged unfair labor practices.12 N. L.R. B., No. 20.160 HARRY C. WOLFENDEN161Pursuant to notice, duly served upon the respondent and the Union,a hearing was held at Attleboro, Massachusetts, on May 13 and 14,1938, before Charles E. Persons, the Trial Examiner duly designatedby the Board.The Board and the respondent were represented bycounsel and participated in the hearing.Full opportunity to beheard, toexamineand cross-examine witnesses,and to introduce evi-dence bearingupon the issues was afforded all parties.At the closeof the Board's case,counselfor theBoardmoved to conform thepleadings to the proof.The motion was granted.During the courseof the hearing, the Trial Examiner made several rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed all the rulings of the Trial Examiner and finds that noprejudicialerrors were, committed.The rulings are hereby affirmed.On May 25, 1938, the respondent filed a brief with the TrialExaminer.On June 30, 1938, the Trial Examiner issued his Inter-mediate Report, copies of which were duly served upon the respond-ent and the Union, in which he found that the respondent hadengaged inand was engaging in the unfair labor practices allegedin the complaint.He accordingly recommended that the respondentceaseand desist from the unfair labor practices and reinstate withback pay the individual named in the complaint as having been dis-criminated against.On July 11, 1938, the respondent filed exceptionsto the Intermediate Report and requested oral argument before theBoard.Pursuantto notice duly served upon the respondent and the Union,a hearing washeld for the purpose of oral argument before theBoard on March 16, 1939, in Washington, D. C. The respondentappeared by counsel and participated in the argument.The Uniondid not appear.The Board has considered the respondent's excep-tionsto the Intermediate Report and to the extent indicated belowfindsmerit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent operates one of the world's largest dyeing plantsinAttleboro,Massachusetts, where he processes worsteds, rayons,and woolens for converters.Approximately 80 per cent of suchgoods are shipped to the respondent's plant from points outside theCommonwealth of Massachusetts, and after processing are reshippedoutside the State.The respondent spends approximately $175,000annually for the drugs, chemicals, and soaps used in dyeing opera-tions,approximately two-thirds of which are purchased outsideMassachusetts. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent employs an average of 150 employees and does anannual business amounting to approximately $500,000.II.THE ORGANIZATION INVOLVEDFederation of Dyers, Finishers, Printers & Bleachers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations.It admits to membership all production employeesin the respondent's plant, excluding supervisors, foremen, and clericalemployees.III. THE ALLEGED UNFAIR LABOR PRACTICESAnt.one P. Vieira was first employed by the respondent on October11, 1927, and at the time of his discharge on February 1, 1937, he wasworking in the cloth-dyeing department.The Union commenced organization activities among the respond-ent's employees in November 1936.About 10 employees, includingVieira, attended the first meeting on November 29 and joined theUnion.Approximately 15 employees attended the second and lastmeeting which was held on December 6.Vieira did not attend thismeeting and, except for his membership, played no part in unionactivities.Between December 9 and 26, because of a decrease in business, therespondent laid off 12 employees, including Vieira and 4 other mem-bers of the Union.Vieira, who had the least seniority among theemployees in the cloth-dyeing department, had been similarly laidoff in the past.At the request of the Regional Director, Vieira wasreinstated on January 5, 1937, and two other union employees re-turned to work later in the month.The remaining two union mem-bers relinquished their claim to reemployment and secured jobselsewhere.During the month of January the respondent's business failed toimprove and Vieira shared the work of his department with the fiveother employees therein.On Wednesday, January 28, however,Vieira's foreman laid him off and told him to return on the followingMonday.On Monday morning, Vieira returned to the plant, and ashe started to load his machine, his foreman told him that there wasstill no work available and advised him to report again in 2 or 3 days.Thereupon Vieira became abusive, and according to the testimony,stated that "this God damn company ain't no good" and "God damnMr. Wolfenden, he's no good."The foreman reported the incidentto the superintendent, James J. Crowley, and the latter immediatelydischarged Vieira.It is apparent from the foregoing that Vieira was discharged forhis abusive conduct.The record does not support the allegations of HARRY C. WOLFENDEN163the complaint that he was discharged for his union activity.Weshall therefore dismiss the complaint.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLusIONs OF LAW1.The operations of the respondent, Harry C. Wolfenden, doingbusiness under the style and trade name of R. Wolfenden & Sons,occur in commerce, within the meaning of Section 2 (6) of the Act.2.Federation of Dyers, Finishers, Printers & Bleachers of Americais a labor organization within the meaning of Section 2 (5) of theAct.3.The respondent has not, engaged in and is not engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act withrespect to the discharge of Antone P. Vieira.4.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com-plaint against Harry C. Wolfenden, doing business under the styleand trade name of R. Wolfenden & Sons, be, and it hereby is,dismissed.169134-39-vol 12-12